Lewis, J.
The following are briefly the substantial facts testified to by witnesses for the State: Rena McKenzie, the deceased, had been the concubine of the accused, Asbury Mills. He became offended on account of her leaving him and moving to another house; on Saturday evening just prior to the killing, he was seen to kick or throw her from the door of her house, and then pick her up and carry her back inside. From the effects of this she became crippled so that she could not walk with any comfort. A brother of Rena, with another person, came to her house that night with a view of protecting her on *504account of threats made by the accused to take her life. They found the accused there, who persisted in his threats to “rule or kill her”; whereupon they drove him from the house, and after remaining there until late at night, they fastened the doors and windows and left. About an hour after their departure they heard a gun fire. The only eye-witness to the crime was a child of the deceased, then ten years of age, being about twelve at the time of trial. The child testified that, about an hour after his uncle and the other person with him had left his mother’s house, the accused came to a window of the house, broke it open, and entered. The mother of the child was standing in front of the fireplace, and when she turned and saw the accused with the gun, she screamed ; whereupon he fired a load of shot into her face, and then with an axe severed the head from the body, and pierced her sides with a pair of scissors. He then ate a meal over the dead body of his victim and took his departure. The next morning a track was traced from the house to the home of the mother of the accused. Along this track was found an empty shell, and also a gun with one barrel discharged. When the pursuers who were tracing the tracks from the house of the deceased came to the home of the defendant’s mother, they saw him flee from there across the field. They continued to pursue him, but ho escaped. Several months afterwards, he was found in a remote part of the State, and arrested. No statement was made by the accused, and no evidence was introduced in his behalf. When the child was put upon the stand, it does not appear that any objection was made to him on account of incompetency by reason of his tender age, and no request was made to have his knowledge of the sanctity and meaning of an oath inquired into. The court certified that he appeared to have sufficient capacity; and there is certainly nothing in the record of his' testimony, either on the direct or cross-examination, to indicate any want of a clear knowledge of what he was relating. In the light of these facts, the grounds in the motion for a new trial are absolutely without any merit whatever, and it would be a useless consumption of time and space to undertake their discussion. Under the testimony, the accused was guilty of perpetrating *505a horrible murder, and the verdict of guilty found by the jury was not only justified, but demanded by the evidence.

Judgment affirmed.


All concurring, except Cobb, J., absent.